Exhibit 10.3

 

BUILD-A-BEAR WORKSHOP, INC.    Date of Grant:   

March 17, 2009

RESTRICTED STOCK AGREEMENT    Employee:   

 

   No. of Shares:   

 

This Agreement will certify that, subject to stockholder approval of the
Build-A-Bear Workshop, Inc. Second Amended and Restated 2004 Stock Incentive
Plan (the “Plan”), the employee named above (“Employee”) is granted the number
of restricted shares of common stock, $0.01 par value per share (the “Common
Stock”), of Build-A-Bear Workshop, Inc. (the “Company”), designated above (the
“Restricted Stock”), pursuant to the Plan, as of the date indicated above (the
“Grant Date”) and subject to the terms, conditions and restrictions in the Plan
and those set forth below. Provided, however, in the event the Plan is not
approved by the Company’s shareholders at its 2009 Annual Meeting of
Stockholders or any adjournment or postponement thereof (the “2009 Annual
Meeting”) this grant shall be null and void ab initio. Any capitalized, but
undefined, term used in this Agreement shall have the meaning ascribed to it in
the Plan. Employee’s electronic acceptance within 60 days on his/her personal
Merrill Lynch account constitutes Employee’s acceptance of this award and
acknowledgement of Employee’s agreement to all the terms, conditions and
restrictions contained in the Plan and this Agreement. If the Employee does not
accept this award on his/her personal Merrill Lynch account within 60 days of
the Date of Grant, the Employer may revoke this grant.

 

BUILD-A-BEAR WORKSHOP, INC. By:  

LOGO [g85945ex10_3sig.jpg]

  Maxine Clark   Chief Executive Bear

Terms and Conditions

1. Terms of Award. Pursuant to action of the Committee, the Company awards to
the Employee the number of shares of Restricted Stock set forth above, subject
to approval of the Plan at the 2009 Annual Meeting. The Restricted Stock is
nontransferable by the Employee during the period described below and is subject
to the risk of forfeiture as described below. Prior to the time shares become
transferable, the shares of Restricted Stock shall bear a legend indicating
their nontransferability, and, subject to the terms of this Agreement, if the
Employee terminates service as an Employee of the Company prior to the time a
restriction lapses, the Employee shall forfeit any shares of Restricted Stock
which are still subject to the restrictions at the time of termination of such
service.

The restrictions on transfer described in this Section 1 shall lapse and be of
no further force and effect as follows, if the Employee is still an employee of
the Company on the respective annual anniversary, and has been continuously
serving as such an employee of the Company during such 36-month period ending on
the third annual anniversary:

 

Date

   Percent of Grant for
which Restrictions
Lapse on Indicated
Date  

Grant Date

   0  

3rd Anniversary of Grant Date:

   100 %



--------------------------------------------------------------------------------

For avoidance of doubt, on the date ending thirty-six (36) months after the
Grant Date, one hundred percent (100%) of the shares of Restricted Stock shall
be transferable by the Employee if the Employee is still an Employee, and has
been continuously serving during such thirty-six (36) month period as such an
employee of the Company on such date.

Notwithstanding the foregoing, in the event of a Change of Control, all
previously granted shares of Restricted Stock not yet free of the restrictions
of this Section 1 shall become immediately free of such restrictions.

2. Death of the Employee. In the event of the death of the Employee, all
previously granted shares of Restricted Stock not yet free of the restrictions
of Section 1 shall become immediately free of such restrictions.

3. Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be $0.00.

4. Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the Common Stock by reason of stock dividends, spin-offs, split ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, the number of shares of Common Stock under this award of
Restricted Stock not yet vested, and the price thereof, as applicable, shall be
appropriately adjusted by the Committee.

5. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Employee.

6. Committee Administration. This award has been made pursuant to a
determination made by the Committee, and the Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Director itself, subject to the express terms of this Agreement, shall have
plenary authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Employee by the express terms hereof.

7. Grant Subject to Plan. This award of Restricted Stock is granted under and is
expressly subject to all the terms and provisions of the Plan, and the terms of
the Plan are incorporated herein by reference. The Employee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. The Committee has been appointed by the Board of Directors
and designated by it, as the Committee to make grants of restricted stock.

8. Rights as Stockholder. Upon stockholder approval of the Plan at the 2009
Annual Meeting, the Employee shall be entitled to all of the rights of a
stockholder with respect to the shares of Restricted Stock including the right
to vote such shares and to receive dividends and other distributions payable
with respect to such shares since the Grant Date.

9. Escrow of Share Certificates. Certificates for the Restricted Stock shall be
issued in the Employee’s name and shall be held in escrow by the Company until
all restrictions lapse or such shares are forfeited as provide herein. A
certificate or certificates representing the Restricted Stock as to which
restrictions have lapsed shall be delivered to the Employee upon such lapse.

10. Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Stock shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

11. Withholding Taxes. The Company shall have the right to require the Employee
to remit to the Company, or to withhold from other amounts payable to the
Employee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

12. Governing Law. This Agreement shall be construed under the laws of the State
of Delaware.

 

2